IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         December 8, 2008

                                     No. 08-20107                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


PATRICIA SMITH

                                                  Plaintiff - Appellant
v.

JOHN E POTTER, United States Postal Service; NATIONAL ASSOCIATION
OF LETTER CARRIERS LOCAL BRANCH 283

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:06-CV-3278


Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Patricia Smith brought an action in the district court, alleging that she
was discriminated against because of her race, sex, and/or age; that her
suspension and termination were inspired by a retaliatory motive; and that her
constitutional rights were violated. On January 15, 2008, the district court
granted summary judgment in favor of the United States Postal Service and




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 08-20107

entered a Memorandum and Order. For the reasons stated in the district court’s
well-reasoned opinion, summary judgment was proper. AFFIRMED.




                                      2